—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Kings County (Douglass, J.), entered March 27, 1998, which, upon a jury verdict, is in favor of the defendant and against her, dismissing the complaint.
Ordered that the judgment is affirmed, with costs.
The jury verdict was based upon a fair interpretation of the evidence (see, Nicastro v Park, 113 AD2d 129; see also, Piacquadio v Recine Realty Corp., 84 NY2d 967, 969; Gordon v American Museum of Natural History, 67 NY2d 836, 838). Bracken, J. P., Thompson, Goldstein and McGinity, JJ., concur.